 650DECISIONS OF NATIONALLABOR RELATIONS BOARDSince the earnings outlined immediately above cannotproperly beconsideredinterim earnings within the meaningof the Actbecause said income did not interferewith his availabilityfor employment,Respondent's contention with respect theretois without merit.--CONCLUSIONS AND RECOMMENDATIONSUpon theforegoing findings of fact and upon the record as a whole,I concludethat Essary is entitled to backpay as follows:4th quarter 1961_________________________________________ $1,5031st quarter 1962__________________________________________1,2302nd quarter 1962_________________________________________110Total----------------------------------------------2,843Plus insurance benefits_____________________________________120Gross total due-------------------------------------2,963I further find that Respondent is obligated to make Essary whole by payment to himof the sum of $2,963, minus whatever Federal and State taxes are due on the sum of$2,843, plus interest at the rate of 6 percent per annum beginning on the sum of$2,963 5 days after the receipt by Respondent of this Supplemental Decision.-It is recommended that the Board adopt the foregoing findings and conclusions.IAmalgamated Lithographers of America, Local 33andTheStandard Register Company.Case No. 9-CD-71. August 08,1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the NationalLabor Relations Act, following a charge filed by The Standard Reg-isterCompany, herein called the Company, alleging that Amalga-mated Lithographers of America, Local 33, herein called the Litho-graphers, had violated Section 8(b) (4) (D) of the Act.Pursuantto notice, a hearing was held on March 24, 25, and 26, 1964, beforeHearing Officer Donald G. Logsdon.All parties appeared at thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence -bearing on theissues.The rulings of the Hearing Officer made at the hearing arefree from prejudicial error and are hereby -affirmed.Briefs have beenfiled by the Company, by the Lithographers, and by Dayton PrintingPressmen and Assistants' Union, Local 54, International PrintingPressmen and Assistants' Union of North America, AFL-CIO, hereincalled the Pressmen, which appeared at the hearing as a party to thedispute.-Upon the entire record in the case, the Board i makes the followingfindings :,1.'The business of the CompanyThe Company is engaged in the manufacture of printed businessforms.It has a plant in Dayton, Ohio, which is the subject of the'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated Itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Leedom andJenkins].148 NLRB No. 62. AMALGAMATED LITHOGRAPHERS OF AMERICA, LOCAL 33651present dispute.During the past year, the Company made sales inexcess of $50,000 to customers located outside the State of Ohio.Dur-ing the same period it made purchases valued at more than $50;000from suppliers located outside the State.The parties stipulated, and we find, that the Company is engagedin commerce within the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction herein.2.The labor organizations involvedThe Lithographers and the Pressmen are labor organizations withinthe meaning of Section 2 (5) of the Act.3.The disputeA. Statement of factsThe present dispute relates to the operation of a Hamilton transferletterpress installed in the Company's Building No. 1 on or aboutNovember 27,1963.The Company has about 59 printing presses, almost evenly dividedbetween lithographic presses and letterpresses.Operators of the litho-graphic presses are represented by the Lithographers; operators ofthe letterpresses are represented by the Pressmen.Both unions werecertified in their respective units by the Board, following elections.In 1960, the Company purchased five Hamilton transfer letter-presses and installed them in its Building No. 7. These were not re-placements for any of the existing presses but were additions to thetotal press capacity of the Company.The Company assigned em-ployees represented by the Pressmen to the operation of these presses,rejecting the claim of the Lithographers that its members were en-titled to this work. In November 1963, the Company purchased an-other Hamilton transfer press which it installed in Building No. 1 asa replacement for a letterpress.The Lithographers claimed jurisdic-tion over this press and demanded that its members be assigned toits operation.The Company rejected the demand.At the time ofthe hearing, the Company had replaced two more letterpresses inBuilding No. 1 with Hamilton presses.B. Evidence of conduct violative of Section 8 (b) (4) (D)On or about October 26,190, at a regular monthly meeting betweenthe Company and the Lithographers, the parties discussed the futureinstallation of the new transfer letterpress in Building No. 1.TheLithographers demanded, the work of operating this press for itsmembers.The Company rejected the demand upon the ground, that 652DECISIONS OF NATIONAL LABOR -RELATIONS BOARDthe work belonged to members of the Pressmen under, the certificationof, and collective-bargaining contract with, that Union.On Novem-ber 7, 1963, the Lithographers repeated its demand for the -work andthe Company again rejected the demand. On November 26, theLithographers sent the Company a letter claiming that 'its membershad the right to operate the new press and stating that it wouldtake all steps necessary to protect its jurisdiction.Although the newpress was installed and ready for operation by December 3, the Com-pany refrained from starting it up because of widespread talk thatlithographers would strike if operation was assigned to pressmen.Ata meeting held on December 11, 1963, a company representative askedGus Petrakis, an International vice president of the Lithographers,what would happen if the new transfer letterpress was placed in opera-tion.Petrakis replied that the Lithographers would not condone orauthorize a strike, but that if its members walked out, it would supportthem.Until after the filing of the present unfair labor practice chargeon January 21, 1964, the Company refrained from operating the newpress because of strike fears even though it had a heavy productionschedule.After the charge was filed, the Company called representa-tives of the Lithographers to a meeting, notified them of the filingof the charge, and explained that nothing could now be gained by astrike if the new press was placed in operation. The president of theLithographers then asked for time to explain'to his members that thedispute was now before the Board which would decide the jurisdic-tional issue, and that they should not strike if the new press was placedin operation.On the following day, the press began operating withmembers of the Pressmen in charge. No work stoppages have occurred.C. Contentions of the partiesThe Lithographers contends that the Hamilton press' uses the offsetprinciple of printing and that traditionally ' offset is synonymouswith lithography whether dry or wet methods are utilized. It alsocontends that the skills used in dry offset operations are closer to theskills of pressmen engaged in standard lithography than to those ofpressmen operating a letterpress.Finally, it asserts that its certifica-tion entitles it to the disputed work.The Pressmen contends that the Hamilton press, although an offsetpress, uses the letterpress rather than the lithographic principle ofprinting, that the new press is a direct replacement for a letterpresspreviously manned by members of the Pressmen, and that its certifica-tion and collective-bargaining contract with the Company cover thework in issue.The Company agrees with the position and arguments of the Press-men. In addition, it asserts that its assignment should be upheld be-cause members of the Pressmen have been operating transfer letter- AMALGAMATED LITHOGRAPHERS OF AMERICA, LOCAL 33653new press would' require additional training which has already beenreceived by the present operators, and that the efficient operation of itsbusiness requires the assignment of the work to members of thePressmen.'D. 'Applicability of the statuteThe Board must be satisfied that there is reasonable cause to believethat Section 8(b) (4).(D) of the Act was violated before it may,pro-ceed with a determination of dispute pursuant to Section 10(k) of theAct.As noted above, on November 26, 1963, the Lithographers wrote theCompany making a "formal claim" to exclusive jurisdiction over theentire "dry offset process" and threatening "to take any and all 'steps"necessary to protect its claimed legal rights:Against the widespreadtalk that the Lithographers would strike if the Company assigned thedisputed work to`Iliembers of the Pressmen, the press was not put intooperation on December 3, 1963, as planned.At a meeting on Decem-ber 11, a representative of the Lithographers said, in reply to a query,that if its members walked out in a strike, it would support them,although it would not authorize or condone a strike.We find, upon the basis of the foregoing, that there is reasonablecause to believe that Section 8 ('b) (4) (D) has been violated.Although,after the filing of unfair labor practice charges, the Lithographersdissuaded its members from striking, this did not nullify the earlierthreats or render moot the present proceeding.We further find thatthe dispute is properly before the Board for determination under Sec-tion 10 (k) of the Act.2E.Merits of the DisputeThere appear to be three main types of printing which use theoffsetmethod : lithographic offset,' letterpress or dry offset,' and3ln.its brief to the Board,the Lithographers contends that it is seeking not to oust theincumbent operators of the transfer letterpress from their jobs, but only to represent them,and that, therefore,no jurisdictional dispute within the meaning of Section 8(b) (4) (D)exists..However,the history of the disagreement among the parties shows that in originand in the contemporaneous understanding of the parties,the dispute was over-whichgroup of employees should operate the new press,and not merely over which union shouldrepresent the employees assigned to the operation of the press by the Company.Accord-ingly, we reject the contention of the Lithographers that no jurisdictional dispute exists.Cf.Danville Printing Pressmen&Assistants Union No 257 etc.(Recording&StatisticalCompany,Divisionof SperryRand Corporation),147 NLRB 16193 "Lithography is a chemical reproduction process in which the image to be reproducedistransferred from a flat surface metal,plate to an Intermediate rubber blanket.Therubber blanket, after picking up the impression `offsets' it on the paper."Pacific Press,Inc,66 NLRB 458, 461 ; see alsoCon P. Curran Printing Company,57 NLRB 185, 188.'Dry offset is "offset printing an which the inked-impression from letterpress or reliefis etched on a thin metal surface, then printed on an intermediate rubber surface (as ablanket),and then offset onto the paper."Webster'sThird New International Dictionary,Unabridged, G. & C. Merriam Company (1961) 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDgravure offset.Although the commonest form of offset printing islithographic offset, the latter does not include dry offset.'In routinely including offset pressmen in lithographic units, theBoard has been concerned with offset pressmen engaged in the tradi-tional lithographic process.But, as the Board has recognized, recenttechnological changes in the printing industry require reevaluationof its unit policies.'In keeping with this reevaluation, the Board inPackaging Corporation of America 7recognized that the accepted dis-tinction between lithographic offset and letterpress printing is grad-ually being weakened by the use of mixed techniques.The Boarddescribed two of the new processes, letterset and direct contact, asfollows :These processes . . . involve the use, on a standard lithographicpress, of metal, plastic (Dycril), or rubber plates which contain araised surface for that portion which is to be imprinted. In theletterset process, ink is applied to the raised portion of the plate,and from there is transferred to the intermediate rubber blanketwhich, in turn, "offsets" it onto the paper. In the direct contactprocess, the image is transferred directly from the raised surfaceplate to the material being printed.Thus, it appears that theletterset and direct contact processes, while performed on litho-graphic presses, are similar to the letterpress technique in that allthree processes involve printing from plates containing a raisedsurface for that portion to be printed.On the other hand, unlikeletterpress where the impression is made by the raised surface di-rectly on the material to be printed, in letterset the ink is trans-ferred to the rubber blanket, as is the case in offset printing.In that case, the Board refused to find that employees engagedin these new mixed offset processes belong in the traditional litho-graphic unit."Accordingly, we reject the Lithographers' claim thatoffset means lithography and lithography means offset thus entitlingmembers of the Lithographers to do dry offset.The Lithographers was certified by the Board in 1943 as bargain-ing representative for all the Company's "lithographers,pressmen,press assistants, production workers in the lithograph division...."5 "It should here be saidthat lithographicclaims for jurisdiction over dry offset print-ing are withoutbasis.The process does not require the simultaneous presence of both inkand moisture on a printing surface atthe time oftaking impressions therefrom,and there-fore cannotbe deemed'lithograph'in the accepted sense of the term.Lithographers donot 'own' eitherthe offset principle or offset presses,and sincedry offsetprinting mustperforcebe carried out fromrelief surfaces,it is nothing more than transfer letterpress."J.S.Mertle,Photomechanics and Printing(1957), at p. 175.Allen,Lane & Scott,137 NLRB 223, 225.7146 NLRB 1620 (Members Leedom and Fanning dissenting).e See alsoWeyerhaeuser Company,142 NLRB 1169. AMALGAMATED LITHOGRAPHERS OF AMERICA, LOCAL 33655Its 1960 collective-bargaining contract with, the Company definedthe unit as "all lithographic pressmen, press assistants, camera opera-tors, negative assemblers, plate makers instructors, and other work-ers in the Lithographic Division...."The Pressmen. was certified by the Board'in 1946 as bargainingrepresentative of employees in the "letterpress room, including instruc-tors, pressmen, and apprentice pressmen ....".° Its 1960 collective-bargaining contract with the Company covered "all employees in theLetterpress Room (Web Letterpress Division) as certified by theBoard. . . ."However, its 1962 contract added to the coverageclause "all employees operating transfer letterpresses used in produc-tion (including Building #7)."Both certificates were issued, long before the installation of theHamilton presses and neither professes to include operators of thosepresses.The contracts between the Company and the two unions wereequally silent about such employees until 1962, when operators of theHamilton presses were specifically included in the coverage of thePressmen's contract.The certifications favor the assignment of the disputed work toneither contending group.The skill factor is also neutral inasmuchas both groups have the basic skills necessary to operate the newpresses, although some additional training is required which, it shouldbe noted, has already been received by the present operators of thepresses who are members of the Pressmen.With these two importantfactors in balance, we look to'other elements to determine the dispute.Members of the Pressmen are presently operating Hamilton pressesat the Company's Bedford and York, Pennsylvania, plants and inBuilding No. 7 at the Dayton plant. The new press is a replace-ment for a letterpress. If the operation of this press is assigned tomembers of the Pressmen, the work of the members of the Lithog-raphers will not be diminished, whereas if the work should be assignedto the latter, jobs will be lost-by the former.1°The 1962 collective-bargaining contract between the Company and the Pressmen specifi-cally includes operators of the new press.CONCLUSIONSAS TO THE MERITS OF THE DISPUTEWeighing all the pertinent factors considered above, we believethat in the circumstances of this case members of the Pressmen areentitled to perform the work in dispute.We have given controllingweight to the evidence that members of the Pressmen are presentlyperforming work identical to that in dispute at this and other plants0 The Standard Register Company,67 NLRB 322.10The Denver Photo-Engravers'Union No. 18 etc. (The Denver Publishing Company),144 NLRB 1408. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Company, that the new presses replace letterpresses which areoperated by pressmen, that the work if assigned to pressmen will notcost lithographers any jobs, and that the current bargaining contractbetween the Pressmen and the Company covers operators of the newpress.We shall, accordingly, determine the existing jurisdictionaldispute by awarding the disputed work to pressmen represented bythe Pressmen rather than to lithographers represented by the Lithog-raphers.In making this determination, we are assigning the dis-puted work to the employees of the Company who are representedby the Pressmen but not to that union or its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthe case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act.(1)Pressmen currently represented by Dayton. Printing Pressmenand Assistants' Union, Local 54, International Printing Pressmenand Assistants' Union of North America, AFL-CIO, are entitled tooperate the Company's transfer letterpresses at its plant in Dayton,Ohio.(2)Amalgamated Lithographers of America, Local 33, is not en-titled, by means proscribed by Section 8 (b) (4) (D) of the Act, toforce or require The Standard Register Company to assign the abovework to lithographers who are currently represented by it.(3)Within 10 days from the date of this Decision and Determina-tion of Dispute, Amalgamated Lithographers of America, Local 33,shall notify the Regional Director for Region 9, in writing, whetheror not it will refrain from forcing or requiring the Company, bymeans proscribed by Section 8(b) (4) (D), to assign the work in dis-pute to lithographers rather than to pressmen.H. L. Klion,Inc.andLocal 945, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Petitioner.Case No. 22-RC-2466.August 28, 1964DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer LeonardBass.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.148 NLRB No. 67.